 


110 HCON 427 IH: Expressing the sense of Congress that ensuring the availability of adequate housing is an essential component of an effective strategy for the prevention and treatment of HIV and the care of individuals with HIV.
U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. CON. RES. 427 
IN THE HOUSE OF REPRESENTATIVES 
 
September 24, 2008 
Mr. Nadler (for himself, Mr. Waxman, Ms. Lee, Mr. Shays, and Mr. Crowley) submitted the following resolution; which was referred to the Committee on Financial Services 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that ensuring the availability of adequate housing is an essential component of an effective strategy for the prevention and treatment of HIV and the care of individuals with HIV. 
 
 
Whereas adequate and secure housing is recognized as a human right in Article 25 of the Universal Declaration of Human Rights, adopted by the General Assembly of the United Nations on December 10, 1948; 
Whereas strong and consistent research findings show that the socioeconomic status of individuals and groups is a key determinant of health; 
Whereas the link between poverty and an increased risk of contracting HIV and other poor health outcomes is well established; 
Whereas research findings demonstrate that there is a direct relationship between inadequate housing and a greater risk of HIV infection, poor health outcomes, and early death; 
Whereas poor living conditions, including overcrowding and homelessness, undermine safety, privacy, and efforts to promote self-respect, human dignity, and responsible sexual behavior; 
Whereas, according to the National AIDS Housing Coalition, individuals who are homeless or unstably housed are 2 to 6 times more likely to use hard drugs, share needles, or exchange sex than individuals with stable housing, as the lack of stable housing directly impacts the ability of individuals living in poverty to reduce HIV risk behaviors; 
Whereas, despite the evidence indicating that adequate housing has a direct positive effect on the prevention and treatment of HIV and health outcomes, the lack of resources dedicated to providing adequate housing has been largely ignored in policy discussions at the international level; and 
Whereas the United Nations, in the 2006 Political Declaration on HIV/AIDS, embraced the goal of universal access to comprehensive prevention programs and treatment, care, and support for individuals with HIV by 2010: Now, therefore, be it  
 
That it is the sense of Congress that ensuring the availability of adequate housing is an essential component of an effective strategy for the prevention and treatment of HIV and the care of individuals with HIV. 
 
